Citation Nr: 0904988	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for purposes of entitlement to 
dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959, and October 1962 to November 1962.  He died in January 
1991.  The appellant seeks recognition as the surviving 
spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.


FINDINGS OF FACT

1.  The veteran and the appellant were married in January 
1959 in Boston, Massachusetts.

2.  A judgment of divorce nisi between the veteran and the 
appellant, on the grounds that the appellant deserted the 
veteran, was entered on January 19, 1979 in Suffolk County 
Probate Court, Boston Massachusetts; the judgment became 
final on July 19, 1979.

3.  At the time of his death in January 1991, the veteran 
held himself out as being divorced from the appellant and 
having a common law wife, D.B.

CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 
5107 (West 2002); 38 C.F.R. § 3.53 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the "surviving spouse" 
of the veteran for purposes of receiving VA DIC benefits.  
See 38 U.S.C.A. § 1310.  For purposes of entitlement to DIC 
benefits, a "surviving spouse" is defined as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran, and after September 16, 1962, lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3).  

A "spouse" is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parities resided at the time of the marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  A 
"surviving spouse" means a person of the opposite sex who 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of his death.  38 C.F.R. 
§ 3.50(b)(1).  In some cases it is possible to establish the 
status of a surviving spouse where there was an attempted 
marriage to the veteran that was invalid because of a legal 
impediment or through a common law marriage.  See 38 U.S.C.A. 
§ 103(a).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206.  
Where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of jurisdictions specified 
in § 3.1(j).

The facts of this case may be briefly summarized.  The 
veteran and the appellant were married in January 1959 in 
Boston, Massachusetts.  In statements of record prior to 
1977, the veteran openly acknowledged a marriage to the 
appellant.

Overall, this evidence supports the appellant's assertion of 
a prior valid marriage to the veteran.

In a statement received in March 1977, the veteran informed 
VA that he had custody of his two sons through probate court 
since 1969.  Thereafter, there is no communication from the 
veteran during his lifetime indicating that he subsequently 
cohabitated with the appellant.  To the contrary, the veteran 
declared himself as separated during a March 1977 admission 
to Beth Israel Hospital, and as divorced from the appellant 
beginning in March 1987.  See VA Form 4-5655 received March 
1987; VA Form 21-526 received April 1987; and VA Form 21-
8915-1 received August 1987.

Furthermore, the veteran's terminal treatment records at 
Charney Hospital in January 1991 include his declaration of a 
common law marriage to D.B, who lived at the same address as 
the veteran.  The veteran's certified death certificate 
reflects that, at the time of his death in January 1991, he 
had been divorced from the appellant.

Overall, the veteran's statements of record since March 1977 
and other documentary evidence provide strong probative 
evidence against this claim, indicating that the veteran last 
cohabitated with the appellant many years ago, had divorced 
the appellant, and had declared a common law spousal 
relationship with a woman other than the appellant just prior 
to his death.

Importantly, the record includes a judgment of divorce nisi 
between the veteran and the appellant, on the grounds that 
the appellant deserted the veteran, that was entered on 
January 19, 1979, at Suffolk County Probate Court in Boston, 
Massachusetts.  This judgment became final on July 19, 1979.

Overall, the January 1979 divorce judgment from the Suffolk 
County Probate Court in Boston, Massachusetts provides 
evidence against this claim, establishing a legally valid 
divorce between the veteran and the appellant effective July 
19, 1979.  38 C.F.R. § 3.206.

The Board has considered the appellant's argument in this 
case.  In her original DIC application (VA Form 21-534) 
received in February 2005, the appellant asserted her right 
as the surviving spouse of the veteran, affirmatively 
declaring that she had continuously lived with the veteran 
from the date of marriage until the time of his death.

However, during a telephone conversation with the RO in 
August 2006, the appellant indicated that she had moved to 
Las Vegas to pursue a career in the entertainment industry at 
a time when the veteran was on dialysis.  She had custody of 
the children.  She never returned to Boston, but the veteran 
did come out to visit a couple of times during a 10-year 
period.  She asserted that she changed her last name for 
career purposes.  She was also aware that the veteran had a 
long-time girlfriend, who handled the veteran's affairs and 
bore him a child.  However, the appellant was unaware of a 
formal divorce, and did not believe that the veteran had 
married his long-time girlfriend.

Overall, the appellant's own statements provide strong 
evidence against her claim, conceding that she had not 
cohabitated with the veteran for many years prior to his 
death and having knowledge that the veteran lived with 
another woman, who had bore him a child.  At no time has the 
appellant alleged that her separation from the veteran was 
due to the misconduct of, or procured by, the veteran without 
her own fault.

The appellant's lack of knowledge of a formal divorce does 
not affect that validity of the divorce judgment and its 
effect in this case.  The probate court documents indicate 
that, at the time of judgment on January 19, 1979, the 
appellant's whereabouts were unknown and notice of the 
proceeding had been in accordance with the law.  The judgment 
of divorce nisi was conditional but binding for a six month 
period to provide the appellant the opportunity to contest 
the result and, if not contested, became an absolute 
judgment.  Clearly, the appellant did not contest the divorce 
proceeding within the time specified by Massachusetts law.  
Under Massachusetts law, the bonds of matrimony between the 
veteran and the appellant were conclusively terminated on 
July 19, 1979.  M.G.L.A. 208 §§ 21, 24, 40.

Quite simply, the claim of entitlement to recognition of the 
appellant as the veteran's surviving spouse must be denied.  
The appellant, by her own admissions, was not cohabitating 
with the veteran at the time of his death.  A final and 
legally binding divorce degree between the veteran and the 
appellant was entered on July 19, 1979.  The claim, 
therefore, must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Pre-adjudicatory RO letters in April and June 2005 advised 
the appellant of the types of evidence and/or information 
deemed necessary to substantiate her claim as well as the 
relative duties upon herself and VA in developing her claim.  
With the exception of providing notice of the downstream 
issues of establishing an initial rating and effective date 
of award, these letters substantially complied with the VCAA 
notice content requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claim remains denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

The Board further observes that the facts reported by the 
appellant since her August 2006 conversation with the RO 
render her ineligible to the claimed benefit as a matter of 
law.   Notice pursuant to 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) is not required.  VAOPGCPREC 5-2004 (June 23, 
2004).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (notice 
provisions of 38 U.S.C.A. § 5103 not applicable where 
interpretation of law is dispositive to the claim).

VA has a duty to assist the appellant in the development of 
the claim.  In this case, the RO has secured a final divorce 
judgment between the veteran and the appellant directly from 
Suffolk County Probate Court, Boston Massachusetts which 
provides conclusive evidence against this claim.  In March 
2008, the RO informed the veteran's congressional 
representative how she should submit a request for a copy of 
this document, if she so desired.  To date, VA has not 
received a request for a copy of this document which meets 
the agency standards under the Freedom of Information Act.  
See http://www.foia.va.gov/.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  As 
indicated above, the facts as alleged since August 2006 
demonstrates that this claim must be denied as a matter of 
law.  Hence, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of whether the appellant may be recognized as the 
surviving spouse of the veteran for purposes of entitlement 
to DIC is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


